                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


QUINN NGIENDO,

                      Plaintiff,

vs.                                        Case No. 18-4127-SAC-TJJ

PEP-KU,LLC, AMELIA LUDLOW,
MADISON CLINE and LUCY EVANS,

                      Defendants.

                               O R D E R

      This is an action alleging violations of the federal Fair

Housing Act and making state law claims.       Plaintiff is pro se and

proceeding in forma pauperis. In her original complaint, plaintiff

alleged that she was a 46-year old black woman from Kenya who was

subjected to a hostile housing environment after three much younger

white university students – defendants Amelia Ludlow, Madison

Cline and Lucy Evans - moved into an apartment which she had leased

from defendant Pep-KU, LLC.      According to the original complaint,

problems developed almost immediately when Ludlow and Cline moved

into the apartment on August 15, 2017. There was an argument which

led to a police call on August 27, 2017, according to the original

complaint.1 An eviction proceeding against plaintiff was initiated

and continued into September 2017.       This led to plaintiff moving

out on September 30, 2017.


1 Plaintiff’s proposed third amended complaint states that the police call
occurred on August 28, 2017. Doc. No. 64, p. 7.

                                    1
      Ruling upon motions to dismiss the original complaint filed

by Pep-KU and Ludlow, the court held that the original complaint

failed to state a federal cause of action.         Doc. No. 16.    The court

dismissed the original complaint but permitted plaintiff to file

an amended complaint which is Doc. No. 27.

      This case is now before the court upon three motions to

dismiss the amended complaint for failure to state a claim pursuant

to Fed.R.Civ.P. 12(b)(6).         Doc. Nos. 32, 33 and 57.       The motions

are filed on behalf of defendants Pep-KU, LLC, Amelia Ludlow and

Madison Cline.          Plaintiff has filed a motion for leave to file

a surreply relating to Ludlow’s motion to dismiss.              Doc. No. 60.

Ludlow has filed a motion to strike plaintiff’s surreply.               Doc.

No. 58.

      Also pending before the court is plaintiff’s motion for leave

to   file   a   third   amended   complaint   or   in   the   alternative   to

supplement (Doc. No. 48) with two affidavits in support (Doc. Nos.

49 & 53).       On plaintiff’s motion (Doc. No. 44), the court has

dismissed without prejudice defendant Lucy Evans, who has not been

served with process.       Doc. No. 46.   However, plaintiff’s recently

filed proposed third amended complaint (Doc. No. 64) again names

Evans as a defendant.

I. Pro se standards

      “A pro se litigant's pleadings are to be construed liberally

and held to a less stringent standard than formal pleadings drafted

                                      2
by lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

A pro se litigant, however, is not relieved from following the

same rules of procedure as any other litigant. See Green v.

Dorrell, 969 F.2d 915, 917 (10th Cir. 1992).           A district court

should not “assume the role of advocate for the pro se litigant.”

Hall, supra. Nor is the court to “supply additional factual

allegations to round out a plaintiff's complaint.”          Whitney v.

State of New Mexico, 113 F.3d 1170, 1173–74 (10th Cir. 1997).

II. Rule 12(b)(6) standards

        When deciding whether plaintiff’s complaint “fails to state

a claim upon which relief may be granted,” the court must determine

whether     the   complaint   contains   “sufficient   factual   matter,

accepted as true, to ‘state a claim for relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)(quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint

will not “suffice if it tenders ‘naked assertion[s]’ devoid of

‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at

557).

        The plausibility standard is not akin to a “probability
        requirement,” but it asks for more than a sheer
        possibility that a defendant has acted unlawfully.
        Where a complaint pleads facts that are “merely
        consistent with” a defendant’s liability, it “stops
        short of the line between possibility and plausibility
        of ‘entitlement to relief.’”

Id. (quoting Twombly, 550 U.S. at 557).        A plausibility analysis

is a context-specific task depending on a host of considerations,

                                    3
including judicial experience, common sense and the strength of

competing explanations for the defendant's conduct.     See id. at

679; Twombly, 550 U.S. at 567.   Overly general allegations may not

nudge “claims across the line from conceivable to plausible.”

Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008)(quoting

Twombly, 550 U.S. at 570).   A prima facie case is not required,

but the court may refer to the standards for a prima facie case to

determine whether a plausible claim has been stated. Khalik v.

United Air Lines, 671 F.3d 1188, 1192 (10th Cir. 2012).

III. The amended complaint – Doc. No. 27

     The amended complaint alleges that defendant Pep-KU, LLC

operates a housing complex called “the Reserve” geared toward

university students in Lawrence, Kansas.   Plaintiff, who is black

and a native Kenyan, began living at the Reserve in April 2016.

More than a year later, in August 2017, three white roommates were

assigned to live in plaintiff’s apartment.   These were defendants

Amelia Ludlow and Madison Cline (who were long-time friends), and

Lucy Evans who was from the United Kingdom.      The unit had four

bedrooms – one for each occupant – and two bathrooms, a kitchen

and a living area which were shared.

     Plaintiff alleges that she was constructively evicted from

the apartment because:    a) her milk would constantly go bad,

suggesting that it was taken out of the refrigerator intentionally

to spoil and later returned to the refrigerator; b) her roommates

                                 4
would hide the television remote control; c) Evans left her dirty

undergarment on plaintiff’s clean bath towel in the bathroom

plaintiff shared with Evans, but did not “sincerely apologize”

when caught in the act       (Doc. No. 27, p. 5); d) Evans created a

scene when plaintiff told her she needed to remove herself from

Ludlow and Cline’s situation; e) Ludlow, Cline and Evans would

take over the living room and dining tables, leaving plaintiff to

sit in her bedroom and consume meals; f) violent malicious notes

were placed around the kitchen as harassments; and g) Ludlow, Cline

and Evans ran up a very large electricity bill and Ludlow wasted

electricity by leaving fans on while gone, but all three women

never paid each one’s share. Plaintiff further alleges that Ludlow

played very loud music and one day played “very loudly n---a

music.”2 Doc. No. 27, p. 4. She also alleges that once Ludlow’s

boyfriend brought nine men to their very small living room.

      As evidence of intentional racial discrimination, the amended

complaint alleges that Ludlow commented to Cline’s mother when

Ludlow and Cline were moving in, that Cline will “help move her

out.”3 Doc. No. 27, p. 3. Plaintiff understood this as referencing

plaintiff.    Plaintiff further alleges:       that Ludlow and Cline made


2 The proposed third amended complaint indicates that this music was played
loudly on “undocumented dates.” Doc. No. 64, p. 4. In plaintiff’s proposed
surreply (Doc. No. 56, p. 9), she indicates that the music with the “n---a”
lyrics was played on one day and that Ludlow played “another disruptive very
loud music” on September 30, 2017, when plaintiff was moving out.
3 The proposed third amended complaint indicates that plaintiff was in another

room and overheard this statement. Doc. No. 64, p. 3.

                                      5
“harassing comments” suggesting they needed the pantry, cupboards

and drawers for themselves and made the kitchen a hostile place

for white tenants use only; that plaintiff was subjected to

intrusive loud music without protection by the landlord; that in

July 2017, before Cline, Ludlow and Evans moved in, a manager for

the landlord asked, with a tone offensive to plaintiff, where she

was from and then left in a very cold manner; that the manager

never apologized after plaintiff was locked out of her housing and

sought help from an inebriated staff member who left her standing

out in the cold for an hour and forty minutes;4 and that the manager

turned up loud music when plaintiff was filling out a lease

agreement form even though plaintiff was trying to make phone

calls.     Doc. No. 27, pp. 6-7.

IV. The Fair Housing Act

        The court construes plaintiff’s claims as being brought under

Title VIII of the Civil Rights Act of 1968, also known as the Fair

Housing Act, 42 U.S.C. §§ 3601-3631.            Under 42 U.S.C. § 3604(b),

it is unlawful “[t]o discriminate against any person in the terms,

conditions, or privileges of sale or rental of a dwelling, or in

the provision of services or facilities in connection therewith,

because of race, color, religion, sex, familial status, or national

origin.”      The Act also makes it unlawful “to coerce, intimidate,




4   This also was before Cline, Ludlow and Evans moved in.

                                        6
threaten, or interfere with any person in the exercise or enjoyment

of . . . any right granted or protected by section . . . 3604 . .

. of this title.”        42 U.S.C. § 3617.        These sections have been

interpreted     to       prohibit    discriminatory       harassment      that

unreasonably interferes with the use and enjoyment of a home, i.e.,

a hostile housing environment.        Wetzel v. Glen St. Andrew Living

Community, LLC, 901 F.3d 856, 861 (7th Cir. 2018).

V. Hostile housing environment

      This   court   has    stated   that   the    elements   necessary   for

a prima facie     case     of hostile housing       environment are:       1)

plaintiff is a member of a protected class; 2) the conduct was

unwelcome; 3) the conduct was based on the plaintiff’s protected

characteristic; 4) it was sufficiently severe or pervasive to alter

the   plaintiff’s     living    conditions        and   create   an    abusive

environment; and 5) defendant knew or should have known about the

harassment.   Smith v. Mission Assocs. Ltd. P'ship, 225 F. Supp. 2d

1293, 1298–99 (D. Kan. 2002); see also Jackson v. Park Place

Condominiums Ass’n, Inc., 619 Fed.Appx. 699, 703 (10th Cir. 2015).

The court finds that plaintiff has not alleged facts in the amended

complaint which plausibly demonstrate that plaintiff’s living

conditions were sufficiently severe or pervasive to create an

abusive environment; that the alleged harassment was based upon

plaintiff’s race; or that PEP-KU knew or should have known about

the harassment.

                                      7
     A. Severe and pervasive

     In the order ruling upon the previous motions to dismiss, the

court described the strong showing necessary to state a claim for

a hostile housing environment.

     To state a claim for a hostile housing environment, the
     offensive behavior must be severe or pervasive, not
     isolated or trivial. Honce v. Vigil, 1 F.3d 1085, 1090
     (10th Cir. 1993).    Casual . . . manifestations of a
     discriminatory environment are insufficient.        Id.
     “Hostile environment claims usually involve a long-
     lasting pattern of highly offensive behavior.” Id. . .
     . “Whether an environment is illegally hostile or
     abusive ‘can be determined only by looking at all the
     circumstances, and factors may include the frequency of
     the discriminatory conduct; its severity; whether it is
     physically threatening or humiliating, or a mere
     offensive utterance; and whether it unreasonably
     interferes with [the use and enjoyment of the
     premises].’”   [Jackson, 619 Fed.Appx. at 704 (quoting
     DiCenso v. Cisneros, 96 F.3d 1004, 1008 (7th Cir.
     1996))].

Doc. No. 16, p. 7.   See also, Mohamed v. McLaurin, 2019 WL 2296181

*19-20   (D.Vt.   5/30/2019)(requiring   proof   of   discriminatory

harassment making the residence unfit for occupancy).        In the

context of a hostile work environment claim, the Tenth Circuit has

stated that the law does not establish a general civility code for

the workplace and that “’run-of-the-mill boorish, juvenile, or

annoying behavior that is not uncommon . . . is not the stuff’” of

a hostile environment claim.   Payan v. United Parcel Service, 905

F.3d 1162, 1170-71 (10th Cir. 2018) quoting Morris v. City of

Colorado Springs, 666 F.3d 654, 664 (10th Cir. 2012).     In Payan,

the court described disrespectful, critical and condescending

                                 8
behavior    by   a    supervisor   toward   the    plaintiff     during   weekly

conference calls, but the Tenth Circuit held it was not objectively

sufficient to create a hostile working environment.                905 F.3d at

1171-72.

      The court finds that plaintiff’s amended complaint does not

plausibly describe severe and pervasive behavior which reaches the

standard for a hostile living environment.             Plaintiff’s claim of

“violent malicious” notes left around the kitchen cannot support

a claim of severe and pervasive behavior because the allegation is

too general. Plaintiff does not describe the language on the notes

in   the    amended    complaint   or   indicate    that   she    objected    to

defendants about the notes.5        Plaintiff’s other claims also do not

describe a severe and abusive environment.            She suspects, because

her milk prematurely spoiled, that one or more of her roommates

left plaintiff’s milk out and then put it back in the refrigerator.6

She believes that one or more of her roommates hid the remote

control.7    She claims her roommates took over the living room and




5 In her response to a motion to dismiss, plaintiff indicates that she was
humiliatingly ridiculed by notes that suggested that the kitchen smelled or
might smell very fishy. Doc. No. 45, p. 7.
6 In her response, plaintiff states she “highly believes” Ludlow was involved

in this as “the master planner.” Doc. No. 45, p. 8. In her proposed third
amended complaint plaintiff claims that food went bad with prior roommates as
well and she asserts that one time her refrigerator was unplugged. Doc. No.
64, p. 31. She insinuates that the defendant landlord or her prior roommates
were responsible for these incidents and suspects that the landlord allowed
persons into her apartment to smoke marijuana and dirty her linen. Doc. No.
64, p. 30.
7 Plaintiff’s response states that Ludlow and Cline hid the remote control.

Doc. No. 45, p. 8.

                                        9
dining tables.       And, she further claims that Ludlow played loud

music.   How often and how long this occurred around plaintiff is

not specified.     The amended complaint indicates that Ludlow played

very loud music “the first time” and that Ludlow again played very

loud intrusive music when plaintiff was moving out.             Doc. No. 27,

p. 8.    The word “n---a” in the music was offensive to plaintiff

because of the animosity or ridicule she felt from her roommates.8

But, plaintiff’s feelings are not sufficient under the law to

describe a plausible claim of a hostile housing environment.                 See

Morris, 666 F.3d at 664 (severity of alleged harassment must be

determined    from    the   perspective    of   a   reasonable    person      in

plaintiff’s position).       Situations which may reasonably give rise

to wounded feelings will not on that account be considered severe

or pervasive.      Id. citing and quoting EEOC v. Sunbelt Rentals,

Inc., 521 F.3d 306, 315 (4th Cir. 2008). All of the alleged

harassment    from    the   individual     defendants    occurred     over     a

relatively short period of time.            It did not involve physical

threats or physical humiliation.           No specifically alleged facts

indicate that plaintiff was verbally threatened or abused in a

manner which would force a reasonable person from maintaining the

use of the apartment.          Nor do the other actions alleged by



8 Plaintiff states in her surreply that she has heard “a lot of ‘n---a lyrics’”
played by different races including Caucasians but “never thought for a minute”
that one white friend who played such music all the time was a racist. Doc.
No. 56, pp. 8-9.

                                      10
plaintiff demonstrate a severe and abusive environment, as opposed

to a brusque, disagreeable or frustrating living situation.

      B. Racial motivation

      Plaintiff fails to describe facts demonstrating a racial

motive by the individual defendants in this case.                  As already

noted, she asserts that one day Ludlow played loud music which

used a racially offensive term, but plaintiff apparently does not

consider the music necessarily racist or that people who play the

music are necessarily racist because she had a white friend play

music that used the offensive term and she did not consider that

person to be a racist.        Doc. No. 56, pp. 8-9.       She also does not

describe the music, the lyrics, or the artist.9             Such facts might

make the inference of a racial motive more or less plausible.                In

addition, plaintiff does not show that Ludlow knew that the music

would be offensive to plaintiff before Ludlow first played it or

that Ludlow played the music after plaintiff objected.10            Plaintiff

alleges that Ludlow made “sure everyone was gone when she did this,

and then gave [the] lame excuse [she] did not know [plaintiff] was

around.”    Doc. No. 27, p. 4.




9  In the proposed third amended complaint, plaintiff indicates that the music
was performed by a black artist. Doc. No. 64, p. 4.
10 As mentioned, plaintiff has alleged that Ludlow played loud “intrusive” music

on September 30, 2017 as plaintiff was moving out of the apartment. She does
not allege the music contained offensive language. Doc. No. 27, p. 8.

                                      11
     C. Pep-KU’s role

     The amended complaint does not describe facts showing that

defendant Pep-KU, LLC was responsible for the actions which caused

the alleged hostile housing environment.

VI. Eviction

     Plaintiff alleges that she was evicted or ejected, although

the facts alleged in the amended complaint do not explain the

eviction process. The amended complaint also does not allege facts

plausibly showing that there was a racial motive behind plaintiff’s

alleged eviction by defendant Pep-KU.      As possible evidence of

racial motivation, plaintiff asserts that the landlord’s manager

in July 2017 asked plaintiff where she was from with an offensive

tone and left acting in a very cold manner without responding to

plaintiff’s asking whether he had a problem with her national

origin.   Such a stray remark or isolated incident does not nudge

plaintiff’s claim of eviction on the basis of her race or national

origin from possibility to plausibility. See Stone v. Autoliv ASP,

Inc., 210 F.3d 1132, 1140 (10th Cir.)(concluding that isolated,

ambiguous and/or abstract remarks may be too abstract to support

an inference of age discrimination); Cone v. Longmont United Hosp.

Ass'n, 14 F.3d 526, 531 (10th Cir. 1994)(same); Favourite v. 55

Halley St., Inc., 381 F.Supp.3d 266, 280-81 (S.D.N.Y. 2019)(same

in the context of a race discrimination claim under the Fair

Housing Act).

                                12
      Plaintiff    claims       that   the   manager      played   loud   music,

interfering with phone calls she was attempting to make during the

process of leasing an apartment.              She further claims that she

experienced rudeness during and after she was locked out of her

apartment on a cold night and asked for help from an inebriated

staff member.      Each of these events occurred a considerable time

before plaintiff’s alleged eviction and have no obvious link to

the   eviction.          They   also   represent        plaintiff’s    subjective

interpretation     of     her   treatment    and    speculative    inference   of

prejudice.        This    is    insufficient       to   describe   a   claim   of

discrimination.      See Khalik v. United Air Lines, 671 F.3d 1188,

1194 (10th Cir. 2012)(that plaintiff is Muslim and Arab-American

and was physically assaulted (grabbed by the arm) is not sufficient

evidence to support a claim of discriminatory or retaliatory

termination).      Plaintiff should know the reasons given for her

alleged eviction and why those reasons are pretextual. The amended

complaint does not describe the history or practice of rules

enforcement at the Reserve. Furthermore, while plaintiff suggests

that Pep-KU did not enforce rules governing loud music against

defendant Ludlow, she does not allege that rules against loud music

were enforced against black tenants or Kenyan tenants and she does

not allege that the rules violations or reasons for eviction

alleged against her were not enforced by Pep-KU against white



                                        13
tenants or tenants from the United States.11               Plaintiff tries to

compare loud yelling at Ludlow, for which she was faulted by the

landlord, to loud music played by Ludlow without consequences.

Doc. No. 27, p. 8.       This is not an apt comparison, in part because

plaintiff does not describe the reasons given for her alleged

eviction.

      A plaintiff must include enough context and detail to link

the alleged discriminatory action to a discriminatory motive with

something besides sheer speculation.            Bekkem v. Wilkie, 915 F.3d

1258, 1274-75 (10th Cir. 2019). An allegation of similarly situated

persons is just a legal conclusion which is not sufficient to

support a claim.       Id. at 1275.       Here, the amended complaint fails

to allege facts showing similarly situated tenants were treated

differently.        See id. at 1275 (allegation that non-reprimanded

doctors were similarly situated because they sent similar emails

on   similar    issues   is    too   conclusory    to   permit   a   reasonable

inference      of   differential     treatment);   Hwang    v.   Kansas     State

University, 753 F.3d 1159, 1164 (10th Cir. 2014)(that some non-

disabled    University        employees     received    sabbaticals    is     not

sufficient to allege a disabled plaintiff who did not receive a

sabbatical is similarly-situated to those employees); see also



11In the proposed third amended complaint, plaintiff admits that the defendant
landlord rents to persons of different races and national origins. She claims
that the defendant landlord then shows preference to white tenants and takes
discriminatory actions to remove non-white tenants. Doc. No. 64, p. 31.

                                       14
McGowan     v.    City     of    Eufala,        472     F.3d     736,        745    (10th    Cir.

2006)(officers       who        made     different        mistakes       and       engaged    in

different    conduct        with       regard    to   a    prison       suicide       were   not

similarly        situated       for     the     purposes        of      showing       disparate

treatment).

VII. Plaintiff’s state law claims

     Because this case is at a very early stage and the court finds

that the amended complaint fails to state a claim for relief under

federal     law,     the     court       declines         to     exercise          supplemental

jurisdiction over plaintiff’s state law claims.                              “[I]n the usual

case in which all federal-law claims are eliminated before trial,

the balance of factors to be considered under the [supplemental]

jurisdiction doctrine - - judicial economy, convenience, fairness

and comity - - will point toward declining to exercise jurisdiction

over the remaining state law claims.”                          Carnegie-Mellon Univ. v.

Cohill, 484 U.S. 343, 350 n.7 (1988).

VIII. Plaintiff’s motion for leave to file a                                  third amended
complaint or in the alternative to supplement                                 all deficient
pleadings

     Plaintiff       has    asked       for     leave     to     file    a    third    amended

complaint or a supplement to her pleadings.                             Doc. No. 48.         The

court shall treat the motion as a motion for leave to file a third

amended complaint.           Plaintiff recently submitted a copy of the

proposed third amended complaint.                     Doc. No. 64.            The court may

deny leave to amend where the amendment would be futile, that is

                                                15
if the complaint as amended would be subject to dismissal. Bradley

v. Val-Mejias, 379 F.3d 892, 901 (10th Cir. 2004).           As explained

below, plaintiff’s request for leave to file a third amended

complaint shall be denied because the third amended complaint does

not state a plausible federal claim.

     A.   New legal claims

     The proposed third amended complaint contains some new legal

claims.

           1. Advertisements

     As part of Count I of the proposed third amended complaint

plaintiff states generally:

     Defendant landlord’s repeat incidents including its ways
     of advertisements including of events and activities
     hosted, shows special preferences of white race tenants
     in housing. Pool parties, and other repeat incidents
     discoveries, shows white race as a beautifully,
     favorable and likeable in its rentals . . .

Doc. No. 64, p. 10.

     The Fair Housing Act makes it unlawful:

     To make, print, or publish, or cause to be made, printed,
     or published any notice, statement, or advertisement,
     with respect to the sale or rental of a dwelling that
     indicates any preference, limitation, or discrimination
     based on race, color, religion, sex, handicap, familial
     status, or national origin, or an intention to make any
     such preference, limitation, or discrimination.

42 U.S.C. § 3604(c).     Here, plaintiff’s allegations are too vague

to describe a plausible claim for a violation of § 3604(c).12           See


12In her motion for leave to file a third amended complaint (Doc. No. 48, p.
10), plaintiff indicates that defendant landlord gave her a proposed lease

                                    16
Tyus   v.   Urban   Search   Mgmt.,    102    F.3d   256,   264–65   (7th   Cir.

1996)(the law does not automatically make every ad showing persons

of only one race actionable); see also Housing Opportunities Made

Equal, Inc. v. Cincinnati Enquirer, Inc., 943 F.2d 644, 648 (6th

Cir. 1991)(single publication of an advertisement which uses a

small number of all-white models does not violate § 3604(c)).

Plaintiff does not allege facts, as opposed to conclusory remarks,

plausibly describing a “notice, statement or advertisement” which

“indicates any preference, limitation, or discrimination based on

race, color . . . or national origin or an intention to make such

a preference.”

            2. Retaliation

       Plaintiff states in Count II of the proposed third amended

complaint that her friend’s luxury car was badly scratched at the

apartment complex on September 30, 2017 when plaintiff, with her

friend’s help, was moving out.        Plaintiff, however, does not claim

an ownership interest in the car and does not claim she was injured

because of this alleged retaliation.           Therefore, she does not have

standing to bring this claim.         See Havens Realty Corp. v. Coleman,

455 U.S. 363, 372 (1982)(to have standing, plaintiff must allege

a distinct and palpable injury).             She also does not allege facts




contract in a folder that had pictures with all-white models at a pool party.
This is also too vague to plausibly describe a violation of § 3604(c).

                                       17
plausibly demonstrating that defendants were responsible for the

scratch, although she makes that insinuation.

     In   addition,     plaintiff   contends       that   defendant    landlord

commenced   the     eviction   action    against    plaintiff   to    retaliate

against plaintiff for making a complaint against defendant Ludlow

“of suspected racial advances and aggressions towards her in her

loud n---a lyric that disrupted Plaintiff’s peaceful enjoyment of

premises,     and   also   asking   defendant       roommates   stop    making

malicious statement to landlord to put her out for participating

in fair housing as a black race tenant and wanting white roommate

situation.”    Doc. No. 64, p. 16.

     A claim for retaliation in violation of the Fair Housing Act,

42 U.S.C. § 3617, requires facts showing coercion, intimidation,

threats against or interference with “any person in the exercise

of enjoyment of, or on account of his having exercised or enjoyed,

or on account of his having aided or encouraged any other person

in the exercise of enjoyment of, any right granted or protected by

sections 3603, 3604, 3605 or 3606” of Title 42.             See also Kelly v.

Topeka    Housing      Authority,       2004   WL    2378839    *4     (D.Kan.

10/13/2004)(listing elements of prima facie case under § 3617).

Here, the court is examining whether plaintiff has stated a claim

for retaliation against plaintiff for allegedly making a complaint

against practices prohibited by the Fair Housing Act.            The actions

complained of by plaintiff - that defendant Ludlow played loud

                                        18
music with offensive language and that defendant roommates made

malicious statements to defendant landlord - cannot be reasonably

believed sufficient to violate the Fair Housing Act because the

alleged facts do not show that these events created a severe and

pervasively      hostile        living    environment    and      that   they   were

motivated      because     of    a     protected    characteristic.      Therefore,

plaintiff has not stated a claim for retaliation.                   See Fassbender

v. Correct Care Solutions, LLC, 890 F.3d 875, 891 (10th Cir.

2018)(applying reasonable belief standard to Title VII retaliation

claim    involving     allegation        of    termination   in   retaliation    for

opposing sexual harassment).

        Furthermore,       in    the     proposed   third    amended     complaint,

plaintiff does not allege facts showing when or to whom she made

her complaint.13 Therefore, plaintiff fails to plausibly describe

facts showing that the eviction action, which (according to the

proposed third amended complaint) was initiated on August 29, 2017,

was motivated to retaliate against a complaint made by plaintiff.

              3. Disability

        In   Count   III    of    the    proposed    third   amended     complaint,

plaintiff alleges a violation of the Fair Housing Act’s provisions



13In the surreply, plaintiff alleges that the defendant landlord learned of her
complaint about the loud music with the “n---a” lyrics because defendant Ludlow
reported to the landlord after their argument on August 27 or 28, 2017 that
plaintiff attacked Ludlow for playing such music.     Doc. No. 56, p. 8. But,
complaining to a roommate is not a right granted or protected by the Fair
Housing Act and does not provide grounds for a retaliation claim.

                                              19
barring discrimination on the basis of disability, illness or

handicap.     Plaintiff alleges that she has fibromyalgia which

impacts her mental health and that she has “post trauma stress

sensitivity to noise.”       Doc. No. 64, pp. 18-19.        Plaintiff asserts

that the defendant landlord should have been aware of plaintiff’s

disabilities because a local community mental health center paid

plaintiff’s rent one month.             Plaintiff also faults defendant

landlord    for    failing   to    investigate    whether   plaintiff   had   a

disability which warranted a lenient application of the lease

terms, instead of charging plaintiff with “not getting along with

roommates and adjusting lifestyle.”            Id. at p. 18.

     To state a plausible claim of handicap discrimination under

the Fair Housing Act, plaintiff must allege facts demonstrating

that plaintiff has “(1) a physical or mental impairment which

substantially limits one or more of such person's major life

activities, (2) a record of having such an impairment, or (3) [is]

regarded as having such an impairment.” 42 U.S.C. § 3602(h).

“Major life activities” include caring for one’s self, performing

manual    tasks,    walking,      seeing,    hearing,   speaking,   breathing,

learning and working.          Rodriguez v. Village Green Realty, Inc.,

788 F.3d 31, 40 (2nd Cir. 2015).                 A major life activity is

“substantially limited” if the impairment prevents or severely

restricts the major life activity and has a permanent or long-term

impact.    Id. at 43.    Plaintiff’s proposed third amended complaint

                                        20
does not allege facts plausibly showing that her alleged handicaps

substantially limited her major life activities during the time

period    in    question.      Nor    does     it   allege       facts   showing   that

plaintiff has a record of such an impairment or is regarded as

having such an impairment.            The proposed third amended complaint

also fails to allege facts showing that defendant landlord knew or

reasonably should have known of plaintiff’s handicap or that she

requested an accommodation. Such allegations are required to state

a claim for failure to make a reasonable accommodation. See Parham

v. CIH Properties, Inc., 148 F.Supp.3d 5, 12 (D.D.C. 2015).

        B. New factual allegations

        The proposed third amended complaint contains some factual

allegations relating to plaintiff’s Fair Housing Act claims which

are not made in the amended complaint.                These allegations include

the following.       Plaintiff alleges that defendants Ludlow and Cline

cringed when they first saw plaintiff and manifested cultural

shock. Doc. No. 64, p. 2.               She states that Ludlow and Cline

exhibited passive animosity toward plaintiff and that Ludlow and

Cline would not talk to plaintiff as they were moving in.                       Id. at

p. 3.    She claims that Ludlow and Cline followed plaintiff around

setting    limits    and     that    once,     following     a    conversation     with

plaintiff,       plaintiff    overheard      Ludlow    say       to   Cline,   “what   a

horrible accent” which caused Cline to laugh uproariously.                      Id. at

pp. 5-6.       Plaintiff alleges that Ludlow and Cline falsely told the

                                          21
landlord that plaintiff inquired into their “grinding and bumping

a lot” while performing sexual acts.     Id. at pp. 2-3.     She asserts

that during the argument which led Ludlow to call the police on

August 27 or 28, 2017, Ludlow banged the table to intimidate

plaintiff. Id. at pp. 6-7. Plaintiff claims that, as they argued,

she asked Ludlow and Cline to stop making malicious statements to

the landlord, addressed the loud “n---a” music that caused her to

feel uncomfortable, and asked them to lower the volume of the music

to accommodate her noise-sensitivity disability.         Id. at p. 7.

Finally, plaintiff asserts that, after the police arrived, an

officer asked Ludlow, Cline and Evans if they wanted plaintiff out

and they all yelled “yes.”    Id.

     These allegations when added to the others plaintiff has made

in this case are insufficient to state a plausible claim that

defendants,   together   or   individually,    created   a   severe   and

pervasively hostile living environment or that they were motivated

by plaintiff’s race or national origin.       The court has considered

all of plaintiff’s allegations in the proposed third amended

complaint and concludes that they fail to state a plausible claim

for a violation of federal law.

     C. Starra LNU

     The proposed third amended complaint seeks to add “Starra” or

“Starra Doe” as a defendant on a tortious interference with



                                    22
contract claim and a personal injury claim.14            Id. at pp. 22 & 29.

Plaintiff has identified “Starra” as one of plaintiff’s roommates

prior to Ludlow, Cline and Evans.            She claims that “Starra” and

the other individual defendants made malicious statements to the

defendant landlord causing the landlord to discontinue the lease

contract with plaintiff.15       This is a state law claim.        Because the

court concludes that plaintiff’s proposed third amended complaint

fails to state a claim under federal law, the court finds no

grounds to consider this claim or the other state law claims in

the third amended complaint.16

IX. Motion for leave to file a surreply

      Plaintiff has filed a motion seeking leave to file a surreply

in response to defendant Ludlow’s reply in support of her motion

to dismiss.     Doc. No. 60.      She filed the motion for leave after

she filed the surreply and after defendant Ludlow opposed the

surreply.     Defendant Ludlow has filed a motion to strike the

surreply.    Doc. No. 58.


14 Plaintiff does not know Starra’s last name.
15 In her motion for leave to file a third amended complaint, plaintiff claims
that “Starra” caused fire-related incidents that led plaintiff to “give harsh
feedback” to the defendant landlord and request relocation to lower floors.
Doc. No. 48, pp. 1-2.     This is not mentioned in the proposed third amended
complaint.    In her amended complaint (Doc. No. 27, p. 10), plaintiff also
complains of “another constructive ejectment in progress” at a different
apartment and of a roommate “not willing to clean after himself.” But, she has
not made these allegations in the proposed third amended complaint or raised
them as a claim in the amended complaint.
16 Plaintiff’s personal injury claim seems to be, at least in part, a description

of plaintiff’s damages. The court finds that it fails to state a plausible
violation of federal law and that, to the extent it is intended to be a state
law claim, the court shall decline to exercise supplemental jurisdiction over
it.

                                       23
     Surreplies are permitted in rare cases such as where a movant

improperly raises new arguments in a reply brief.    See Mansoori v.

Lappin, 2007 WL 401290 *1 (D.Kan. 2/1/2007); Taylor v. Sebelius,

350 F.Supp.2d 888, 900 (D.Kan. 2004).      Plaintiff has not offered

good grounds to grant leave to file a surreply other than the

liberal approach taken toward pro se pleadings.          In most cases,

the court would strike plaintiff’s surreply.      But, because there

has been some difficulty in interpreting plaintiff’s allegations

and because she is entitled to some leniency as a pro se litigant,

the court shall permit the filing of the surreply.           The court,

however, has determined that the surreply contains nothing which

would alter the outcome of this order.

X. Conclusion

     For   the   above-stated   reasons,   the   court     shall   grant

plaintiff’s motion for leave to file a surreply.          Doc. No. 60.

The motion to strike the surreply (Doc. No. 58) is denied.          The

court shall dismiss the federal claims in the amended complaint

and decline to exercise supplemental jurisdiction over the state

law claims.   Consistent with this order, the motions to dismiss at

Doc. Nos. 32, 33 and 57 are granted.   Finally, the motion for leave

to file a third amended complaint (Doc. No. 48) is denied as futile

and this case is ordered closed.




                                 24
IT IS SO ORDERED.

Dated this 30th day of July, 2019, at Topeka, Kansas.


               s/Sam A. Crow
               Sam A. Crow, U.S. District Senior Judge




                          25
